Citation Nr: 0502397	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-11 735A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the 
residuals of a fracture of the right medial malleolus with 
traumatic arthritis.

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with degenerative changes.

3.  Entitlement to a rating in excess of 10 percent for 
bilateral hip and bilateral knee strains with degenerative 
changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1975 through October 1978.

2.	On January 3, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




                       
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


